           Case 3:21-cv-00100-MMD-WGC Document 28 Filed 04/21/21 Page 1 of 6




 1   KEVIN C. POWERS, General Counsel
     Nevada State Bar No. 6781
 2   NEVADA LEGISLATIVE COUNSEL BUREAU, LEGAL DIVISION
     401 S. Carson St.
 3   Carson City, NV 89701
     Tel: (775) 684-6830; Fax: (775) 684-6761
 4   Email: kpowers@lcb.state.nv.us
     Attorneys for Legislative Defendants Brenda J. Erdoes, in her official capacity as Director of the
 5   Legislative Counsel Bureau of the State of Nevada, and Nicole J. Cannizzaro, in her official
     capacity as Chair of the Legislative Commission of the State of Nevada
 6

 7                                UNITED STATES DISTRICT COURT
                                       DISTRICT OF NEVADA
 8
      SHAWN MEEHAN, an individual; JANINE
 9    HANSEN, an individual; LYNN
      CHAPMAN, an individual; and MELISSA                      Case No. 3:21-cv-00100-MMD-WGC
10    CLEMENT, an individual,

11          Plaintiffs,                                        LEGISLATIVE DEFENDANTS’
                                                               MOTION FOR EXTENSION OF TIME
12          vs.                                                BECAUSE RECENT LEGISLATIVE
                                                               DEVELOPMENTS COULD RENDER
13    STEPHEN F. SISOLAK, in his official                      CERTAIN ISSUES MOOT
      capacity as Governor of the State of Nevada;                  (First Request)
14    AARON DARNELL FORD, in his official
      capacity as Attorney General of the State of
15    Nevada; BRENDA J. ERDOES, in her
      official capacity as Director of the Legislative
16    Counsel Bureau of the State of Nevada;
      NICOLE J. CANNIZZARO, in her official
17    capacity as Chair of the Legislative
      Commission of the State of Nevada; and
18    DOES 1 through 100,

19                Defendants.

20

21

22

23

24


                                                         -1-
           Case 3:21-cv-00100-MMD-WGC Document 28 Filed 04/21/21 Page 2 of 6




 1                                               MOTION

 2         Legislative Defendants Brenda J. Erdoes, in her official capacity as Director of the

 3   Legislative Counsel Bureau of the State of Nevada (“Director Erdoes”), and Nevada State Senator

 4   Nicole J. Cannizzaro, in her official capacity as Chair of the Legislative Commission of the State

 5   of Nevada (“Senator Cannizzaro”), by and through their counsel the Legal Division of the

 6   Legislative Counsel Bureau (“LCB Legal”) under Nevada Revised Statutes (“NRS”) 218F.720,

 7   hereby file this Motion for Extension of Time Because Recent Legislative Developments Could

 8   Render Certain Issues Moot. This is the first request by the Legislative Defendants for extension

 9   of time to file the following documents. Under the stipulation and order approved on March 31,

10   2021, the Legislative Defendants had a filing date of Wednesday, April 21, 2021, to file and serve

11   the following documents:

12         (1) Opposition points and authorities in response to Plaintiffs’ motion for preliminary

13      injunction (ECF No. 6) under LR 7-2; and

14         (2) Responsive pleading to Plaintiffs’ complaint (ECF No. 1) or, in the alternative,

15      motion to dismiss asserting defenses or objections under FRCP 12.

16         The Legislative Defendants are requesting a 5-day extension until Monday, April 26, 2021,

17   to file and serve these documents because recent legislative developments could render certain

18   issues in this case moot, and the Legislative Defendants are requesting an extension of time to

19   properly research, analyze and address these issues.

20         In their motion for preliminary injunction, Plaintiffs challenge Director Erdoes’ decisions to

21   restrict or prohibit the public and registered lobbyists from entering the Legislative Building

22   during the 81st session in order to protect the public’s health, safety and welfare and provide all

23   services necessary to the efficient and effective operation of the Legislature amid the ongoing and

24   widespread public-health crisis caused by the COVID-19 pandemic. (ECF No. 6 at 17-19, 22-30.)


                                                     -2-
           Case 3:21-cv-00100-MMD-WGC Document 28 Filed 04/21/21 Page 3 of 6




 1   During this time, Director Erdoes ensured that the LCB would enable reasonable alternative means

 2   of communication which provide the public and registered lobbyists with the opportunity to

 3   observe the legislative floor sessions and committee meetings and communicate with Legislators

 4   without being physically present in the Legislative Building. Director Erdoes also explained that

 5   after Legislators and essential staff have received both COVID-19 vaccinations, the Legislature

 6   would initiate a plan to begin opening the Legislative Building to members of the public and

 7   registered lobbyists to participate in committee hearings in person.

 8         On Apr. 9, 2021, Director Erdoes issued a press release announcing the reopening plan for

 9   the Legislative Building. On Apr. 15, 2021, the Legislative Building was reopened under certain

10   health-and-safety capacity limitations and protocols, and the public and registered lobbyists are

11   now allowed to enter the building after making an appointment and complying with the health-

12   and-safety protocols. Therefore, Director Erdoes has voluntarily ceased the conduct that was

13   initially challenged by Plaintiffs, and they are now allowed to enter the building after making an

14   appointment and complying with the health-and-safety protocols.

15         Under such circumstances, these recent legislative developments could render certain issues

16   in this case moot. See Bd. of Trustees of Glazing Health & Welfare Tr. v. Chambers, 941 F.3d

17   1195, 1198 (9th Cir. 2019) (en banc); Am. Cargo Transp., Inc. v. United States, 625 F.3d 1176,

18   1180 (9th Cir. 2010) (“The government’s change of policy presents a special circumstance in the

19   world of mootness.”). Accordingly, the Legislative Defendants are requesting an extension of

20   time to properly research, analyze and address these issues.

21         Additionally, in their motion for preliminary injunction, Plaintiffs complain that, during the

22   81st session, they have been precluded from registering as lobbyists under the Nevada Lobbying

23   Disclosure and Regulation Act (“Lobbying Act”) in NRS Chapter 218H because the Lobbying Act

24   defined the term “lobbyist” as follows:


                                                      -3-
           Case 3:21-cv-00100-MMD-WGC Document 28 Filed 04/21/21 Page 4 of 6




 1            1. “Lobbyist” means, except as limited by subsection 2, a person who:
              (a) Appears in person in the Legislative Building or any other building in which
 2         the Legislature or any of its standing committees hold meetings; and
              (b) Communicates directly with a member of the Legislative Branch on behalf of
 3         someone other than himself or herself to influence legislative action, whether or not
           any compensation is received for the communication.
 4

 5   NRS 218H.080 (2019) (emphasis added).

 6         However, during the 81st session, the Legislature enacted legislation amending the

 7   definition of “lobbyist” to remove the appears-in-person requirement, so that the definition now

 8   reads as follows:

 9            1. “Lobbyist” means, except as limited by subsection 2, a person who
           communicates directly with a member of the Legislative Branch on behalf of someone
10         other than himself or herself to influence legislative action, whether or not any
           compensation is received for the communication.
11

12   NRS 218H.080 (2021) (as amended by Assembly Bill No. 110, 81st Leg., 2021 Reg. Sess., § 1

13   (Nev. eff. Mar. 18, 2021)). In the legislation, the Legislature also provided that:

14            Sec. 3. During the 81st Session of the Nevada Legislature, any person who, on or
           after the effective date of this act [Mar. 18, 2021], qualifies as a lobbyist pursuant to
15         NRS 218H.080, as amended by section 2 of this act, must:
              1. File a registration statement pursuant to NRS 218H.200, as amended by section
16         2.3 of this act, not later than 14 days after the effective date of this act, or not later
           than 2 days after the beginning of the person’s lobbying activity as set forth in NRS
17         218H.200, as amended by section 2.3 of this act, whichever date is later, unless the
           person qualifies for an exemption or exception from the requirements to register as a
18         lobbyist pursuant to any regulations adopted in accordance with NRS 218H.500.

19   Assembly Bill No. 110, 81st Leg., 2021 Reg. Sess., § 3 (Nev. eff. Mar. 18, 2021). Consequently,

20   Plaintiffs are now required to register as lobbyists under the Lobbying Act.

21         Under such circumstances, these recent legislative developments could render certain issues

22   in this case moot. See Bd. of Trustees of Glazing Health & Welfare Tr. v. Chambers, 941 F.3d

23   1195, 1199 (9th Cir. 2019) (en banc) (“[I]n determining whether a case is moot, we should

24   presume that the repeal, amendment, or expiration of legislation will render an action challenging


                                                      -4-
           Case 3:21-cv-00100-MMD-WGC Document 28 Filed 04/21/21 Page 5 of 6




 1   the legislation moot, unless there is a reasonable expectation that the legislative body will reenact

 2   the challenged provision or one similar to it.”). Accordingly, the Legislative Defendants are

 3   requesting an extension of time to properly research, analyze and address these issues.

 4         Finally, because the attorneys of LCB Legal are currently providing bill-drafting and other

 5   legal services to the Legislature during the 81st session, they are tasked with drafting thousands of

 6   legislative bills and amendments under extreme deadlines. As a result, the Legislative Defendants

 7   are requesting an extension of time to reasonably accommodate the demands of this litigation with

 8   the demands of the legislative session.

 9         For all these reasons, the Legislative Defendants are requesting a 5-day extension until

10   Monday, April 26, 2021, to file and serve the following documents:

11         (1) Opposition points and authorities in response to Plaintiffs’ motion for preliminary

12      injunction (ECF No. 6) under LR 7-2; and

13         (2) Responsive pleading to Plaintiffs’ complaint (ECF No. 1) or, in the alternative,

14      motion to dismiss asserting defenses or objections under FRCP 12.

15         DATED:      This   21st day of April, 2021.

16                     Respectfully submitted,

17               By: /s/ Kevin C. Powers
                     KEVIN C. POWERS, General Counsel
18                   Nevada State Bar No. 6781
                     NEVADA LEGISLATIVE COUNSEL BUREAU, LEGAL DIVISION
19                   401 S. Carson St.
                     Carson City, NV 89701
20                   Tel: (775) 684-6830; Fax: (775) 684-6761
                     Email: kpowers@lcb.state.nv.us
21                   Attorneys for Legislative Defendants Brenda J. Erdoes, in her official capacity
                     as Director of the Legislative Counsel Bureau of the State of Nevada, and Nicole
22                   J. Cannizzaro, in her official capacity as Chair of the Legislative Commission of
                     the State of Nevada
23

24


                                                      -5-
           Case 3:21-cv-00100-MMD-WGC Document 28 Filed 04/21/21 Page 6 of 6




 1                                   CERTIFICATE OF SERVICE

 2        I hereby certify that I am an employee of the Nevada Legislative Counsel Bureau, Legal

 3   Division, and that on the   21st    day of April, 2021, pursuant to FRCP 5(b) and LR Part IC,

 4   I filed and served a true and correct copy of the Legislative Defendants’ Motion for Extension of

 5   Time Because Recent Legislative Developments Could Render Certain Issues Moot, by using the

 6   Court’s CM/ECF system for electronic service directed to the following:

 7   SIGAL CHATTAH, ESQ.
     CHATTAH LAW GROUP
 8   5875 S. Rainbow Blvd. #203
     Las Vegas, NV 89118
 9   Chattahlaw@gmail.com
     Attorneys for Plaintiffs
10

11        /s/ Kevin C. Powers
          An Employee of the Legislative Counsel Bureau
12

13

14

15

16

17

18

19

20

21

22

23

24


                                                    -6-
